DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2022.
Applicant’s election without traverse of Species I in the reply filed on 09/16/2022 is acknowledged.

Response to Amendment
The amendment dated 09/15/2022 is not entered. The amendment dated 09/16/2022 is entered.

Specification
The disclosure is objected to because of the following informalities:
“releaseably” should be corrected to “releasably” on page 16
Appropriate correction is required.


Claim Objections
Claim 5 is objected to because of the following informalities:
“... wherein a handle or clamp are engaged...”, should be corrected to “... wherein a handle or clamp is engaged...”
“... engaged with the arm...” should be corrected to “... engaged with the one or more arms” to correctly refer back to the previously cited arms.
Claims 8 and 9 are objected to because of the following informalities:
“... within a patient comprising the steps of;”, the semicolon at the end should be corrected to a colon, “... within a patient comprising the steps of:”
 “... to visualize the radiopaque ring” should be corrected to “... to visualize the one or more radiopaque rings” to correctly refer back to the previously cited radiopaque rings.
Claim 9 is further objected to because of the following informality:
“inserting the needle into... the distal ring” should be corrected to “inserting the needle into... the distal grid”
Claim 11 is objected to because of the following informality:
“... wherein a handle or clamp are engaged...” should be corrected to “... wherein a handle or clamp is engaged...”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "one or more direction markers located on the grid to aid the user in ascertaining the orientation of the proximal grid". There is insufficient antecedent basis for this limitation (“the grid” and “the proximal grid”) in the claim. Within the context of claim 1, “one or more grids” is cited. It is unclear which grid “the grid” refers to and thus where the one or more direction markers are located. For example, it unclear whether “the grid” may refer to all of the grids, any of the grids, or a specific grid. Furthermore, there is no recitation of “a proximal grid”. For purposes of examination, it will be interpreted for there to be a proximal grid and “the grid” to refer to the “one or more grids” recited in claim 1.
Claim 4 recites the limitation “a central tube engaged to the distal grid at one end and slideably engaged to the proximal grid at the opposite end”. There is insufficient antecedent basis for this limitation. For purposes of examination, it will be interpreted for there to be a distal grid and a proximal grid.
Claim 5 recites the limitation “one or more arms emanating from the body of the proximal grid”. There is insufficient antecedent basis for this limitation. For purposes of examination, it will be interpreted for there to be a proximal grid.
Claim 6 recites “an externally adjustable needle guide operatively associated with the grid” and “a body secured to the grid”. There is insufficient antecedent basis for these limitations. For purposes of examination, it will be interpreted for “the grid” to refer to the “one or more grids” as recited in claim 1.
Claim 7 recites “an internally adjustable needle guide operatively associated with a puncturing needle and the grid” and “a central tube can be operationally engaged with the grid and secured to the grid”. There is insufficient antecedent basis for these limitations. For purposes of examination, it will be interpreted for “the grid” to refer to the “one or more grids” as recited in claim 1.
Claim 7 further recites “... a central tube secured to the puncturing needle; a central tube can be operationally engaged...”. It is unclear whether the second instance of “a central tube” is a different central tube or the same central tube as the first instance. For purposes of examination it will be interpreted for the central tubes to be the same.
Claim 7 further recites “... to aid in directing the needle into a patient”. There is insufficient antecedent basis for these limitations. Moreover, it is unclear whether this “needle” is the same as the “puncturing needle” mentioned earlier in the claim. If it is a different needle, changing “the needle” to “a needle” may be more appropriate. For purposes of examination, it will be interpreted for the “needle” to be the same as the “puncturing needle”.
Claim 8 recites “providing an imaging needle guide comprising: a grid...” and further goes on to recite “aligning the grid and the needle... using radiography, ultrasound, or magnetic resonance to visualize the radiopaque ring and the needle guide of each grid”. It is unclear whether the invention comprises one grid or multiple grids. Moreover, the recitation “the needle guide of each grid” means each grid also comprises a needle guide. However, there is a lack of antecedent basis for said needle guide. For purposes of examination, it will be interpreted for the “needle guide of each grid” to mean the imaging needle guide which comprises the one or more radiopaque rings.
Claim 9 recites the limitation “wherein the proximal grid can slide along the axle” and “advancing the needle through... the hollow axle”. There is insufficient antecedent basis for these limitation. Moreover, it is unclear whether “the axle” is the same as “the hollow axle” or the “central tube”. For purposes of examination, “the axle” and “the hollow axle” will be interpreted to refer to the “central tube”.
Claim 9 further recites “a central tube engaged to the proximal grid at one end and slideably engaged to the distal grid at the opposite end, wherein the proximal grid can slide...”. It is unclear whether the applicant meant for the proximal grid being able to slide or for the distal grid being able to slide since the distal grid is slideably engaged to the central tube. For purpose of examination it will be interpreted for the central tube to be engaged to the distal grid and slideably engaged to the proximal grid, wherein the proximal grid can slide.
Claim 12 recites the limitation "an externally adjustable needle guide operatively associated with the grid". There is insufficient antecedent basis for this limitation in the claim. Moreover, it is unclear which grid “the grid” refers to, since claim 9 recites only a proximal grid and a distal grid. For purposes of examination it will be interpreted for “the grid” to mean either grids.
Claim 12 further recites “a body secured to the distal grid”. It is unclear whether this “body” is the same body which the distal grid includes as recited in claim 9, “a distal grid including a body”. For purposes of examination, the bodies will be interpreted as the same.
Claim 13 recites the limitations "an internally adjustable needle guide operatively associated with the grid" and “a body secured to the grid”. There is insufficient antecedent basis for these limitations in the claim. Moreover, it is unclear which grid either of “the grid(s)” refer to, since claim 9 recites only a proximal grid and a distal grid. For purposes of examination it will be interpreted for “the grid” to mean either grids. Furthermore, it is unclear where the body in “a body secured to the grid” refers to the same bodies recited in claim 9, “a proximal grid including a body” and “a distal grid including a body”, and which body it refers to. For purposes of examination, it will be interpreted for the “body” to refer to the grid which includes it.
Claims 10-13 are further rejected by dependency on rejected claim 9.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 7 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 7 recites “wherein the central tube is inserted into a patient...”, which may be interpreted as the invention further claiming “a patient” or a human organism. Examiner recommends correcting the claim language to read “wherein the central tube is configured to be inserted into a patient” or the like to avoid claiming a human organism.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ju (CN108245230).
Regarding claim 1, Ju teaches an imaging needle guide (Fig. 1, [0004], [0013], [0019]) comprising:
one or more grids (3, 5) including a body, a top side, a bottom side, one or more radiopaque rings (6, 8), and a central aperture extending through the body from the top side to the bottom side (Figs. 1-3,[0019], [0022], wherein figures 1-3 show the grids 3, 5 having a body, a top side, a bottom side, and a central aperture, and wherein the aiming rings 6, 8 being metal rings which can be easily distinguished under X-ray comprise radiopaque rings).
Regarding claim 2, Ju teaches the invention as claimed above in claim 1.
Ju further teaches wherein: one grid is a proximal grid (3) including a body, a top side, a bottom side, one or more radiopaque rings (6), and a central aperture extending through the body from the top side to the bottom side; and another grid is a distal grid (5) including a body, a top side, a bottom side, one or more radiopaque rings (8), and a central aperture extending through the body from the top side to the bottom side (Figs. 1-3, [0019], [0022]).
Regarding claim 5, Ju teaches the invention as claimed above in claim 1.
Ju teaches the invention further comprising: one or more arms emanating from the body of the proximal grid (3), wherein a handle (7) or clamp are engaged with the arm to aid in maintaining the location of the proximal grid (3) and aiming the proximal grid (3) (Figs. 1-2, [0026], wherein the “sight” or proximal grid 3 is provided with a handle 7 for holding and aiming, and wherein an “arm” portion may comprise a region between the sight 3 and handle 7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ju (CN108245230) as applied to claim 1 above, and further in view of Fujimoto (US20140275978).
Regarding claim 3, Ju teaches the invention as claimed above in claim 1.
However, Ju fails to teach the invention further comprising: one or more direction markers located on the grid to aid the user in ascertaining the orientation of the proximal grid.
In an analogous needle guiding device field of endeavor, Fujimoto teaches such a feature. Fujimoto teaches a needle placement manipulator (100) including two circular ring-shaped rotary guides (1, 3) supported on a base body (5) (Fig. 1, [0037], wherein the base body may comprise a “distal grid” and the rotary guides may comprise a proximal grid). Fujimoto further teaches MRI-visible fiducial markers (10a-10h) are arranged at predetermined locations on the base body (5) and the rotary guides (1, 3), allowing for the spatial position and posture of each of the parts to be obtained (Fig. 1, [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ju to include fiducial markers on each part of the needle guide as taught by Fujimoto (Fig. 1, [0037], [0040]). Fiducial markers are well known in the art for being used to obtain position and posture/orientation of objects as recognized by Fujimoto ([0040]). Through knowing the position and orientation of parts of a device used for guiding a needle, a planned path or trajectory may be followed to reach a target.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ju (CN108245230) as applied to claim 1 above, and further in view of Morey (US20180338812).
Regarding claim 4, Ju teaches the invention as claimed above in claim 1.
Ju teaches the invention further comprising: a central tube (1) engaged to the distal grid (5) at one end and engaged to the proximal grid (3) at the opposite end, wherein the distal grid (5) can slide along the central tube (1) and become a needle guide (Fig. 1, [0019], [0021]
However, Ju fails to teach wherein the central tube is slideably engaged to the proximal grid, and wherein the proximal grid can slide along the central tube.
In an analogous surgical guidance device field of endeavor, Morey teaches such a feature. Morey teaches a guidance system (10) including a base member (12) configured to attach to the skin of a patient (Fig. 1, [0024], wherein the base member 12 comprises a distal grid). Morey further teaches an insertion device (40) having an elongated body or shaft (48) (Fig. 1, [0031]). Morey teaches the insertion device (40) may be a needle with a rigid or flexible tube like element ([0031]). Morey teaches the insertion device (40) may include an indication slider (58) which may be movably coupled to the shaft (48) and the indication slider (58) may have a central through hole (60) ([0032], wherein the indication slider 58 comprises a proximal grid with a central aperture).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ju to 	have the distal grid attached to the body and the proximal grid slide as taught by Morey (Fig. 1, [0024], [0031-0032]). From this configuration, the indication slider or proximal grid may be used to indicate a maximum or preferred depth of insertion of a needle as recognized by Morey ([0032]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ju (CN108245230) as applied to claim 1 above, and further in view of Page (US20180125528).
Regarding claim 6, Ju teaches the invention as claimed above in claim 1.
Ju teaches the invention further comprising: a body secured to the grid (5) (Fig. 1, wherein figure 1 shows the distal grid 5 having a body).
However, Ju fails to teach an externally adjustable needle guide operatively associated with the grid, the externally adjustable needle guide including: a ball bearing with a central aperture; a central tube secured to the ball bearing and passing through the central aperture; wherein the ball bearing allows the central tube to be adjusted to a desired position to aid in directing the needle into a patient.
In an analogous needle guide device field of endeavor, Page teaches such a feature. Page teaches a fluoroscopic needle guide device (1000) including a base member (20) with an adhesive layer (10) and a rotatable sphere (30) (Figs. 1-3 & 12, [0032], [0039], wherein the guide device comprises an externally adjustable needle guide and wherein the base member 20 with an adhesive layer 10 comprises a grid with a body). Page teaches the rotatable sphere (30) has a hollow guide channel (30c) through which a medical device such as a needle can pass ([0040]). Page further teaches an alignment indicator (50) for use in the fluoroscopic needle guide device (Fig. 5A, [0047]). Page teaches the alignment indicator (50) has an inner shaft (50b) which can enter into the hollow guide channel (30c) ([0047], [0049]). Page teaches the inner shaft may comprise a hollow tube ([0049]). Page teaches the opening in the bottommost surface of the alignment indicator (50) is defined such that the opening allows a needle or a portion of the inner shaft (50d) to exit the alignment indicator (50) and pass into the hollow guide chancel (30c) of the rotatable sphere (30) ([0047]). Page further teaches the needle or an inner stem may exit the rotatable sphere (30) and pass through a bottommost surface of the fluoroscopic needle guide device into a subject ([0042], wherein the inner stem and/or inner shaft comprises a central tube secured to a ball bearing and passing through a central aperture). Page teaches a user may rotate the rotatable sphere (30) such that the inner shaft (50b) is aligned with a pre-identified target site (3) within a patient (2) (Fig. 7, [0060]). Page teaches that once aligned, a needle may be inserted into the patient (2) to reach the target site (3) ([0064-0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ju to include a base member with a rotatable sphere seated within, wherein the rotatable sphere allows a needle and/or hollow tube to pass through as taught by Page (Fig. 6, [0032], [0039-0040], [0042], [0047], [0049], [0056]). By including a rotatable sphere which a needle and/or hollow tube may pass through, alignment of a needle path and/or alignment indicators (500c, 500g), such as aiming rings, may be facilitated through rotation of the sphere as recognized by Page ([0059-0061]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ju (CN108245230) as applied to claim 1 above, and further in view of Hawkins (US20200297378).
Regarding claim 7, Ju teaches the invention as claimed above in claim 1.
Ju further teaches a central tube (1) secured to a puncturing needle (2) (Fig. 1, [0019], wherein the tip of the obturator 2 puncturing comprises a puncturing needle, and [0023], wherein “the obturator 2 is kept in conformity with sheath tube 1” comprises a central tube secured to a puncturing needle), a central tube (1) can be operationally engaged with the grid (3, 5) and secured to the grid (3, 5) and passing through the central aperture (Fig. 1, [0019], wherein the end of the sheath tube 1 is fixedly fitted with sight 3 and the sleeve 1 is provided with a positioning ring 5 comprises a central tube being engaged with grids, figure 1 shows the sheath 1 passing through apertures of the grids). In this sense, the central tube can be considered to read on a needle guide operatively associated with a puncturing needle and the grid.
However, Ju fails to teach wherein the imaging needle guide is an internally adjustable needle, wherein the central tube is inserted into a patient at a desired position to aid in directing the needle into a patient.
In an analogous alignment of trajectory for surgical devices field of endeavor, Hawkins teaches such a feature. Hawkins teaches a surgical access stabilization device (100) which may be used to stabilize a port or access device (10) (Figs. 1-4, [0064], wherein the port 10 comprises a central tube). Hawkins teaches the port (10) is inserted through an incision in a patient and the surgical access stabilization device (100) can provide for easy adjustment as needed ([0064], the central tube is inserted into a patient, and the device providing for easy adjustment as needed comprises the device being internally adjustable). Hawkins teaches the port (10) is coupled and secured to a pad (102) via a locking mechanism (104) and the port (10) may be adjusted during a surgical procedure (Fig. 1, [0065], wherein the pad 102 and/or locking mechanism 104 comprises a grid). Hawkins teaches the pad (102) may include radio-opaque markings (112) and/or fiducial markers to aid in positioning and placement of the pad (102) ([0075]). Figures 1, 3, and 4 show the port (10) comprising a central tube passing through a central aperture of the pad (102) and/or locking mechanism (104). Hawkins further teaches once the port is placed and stabilized/aligned, instrumentation such as a needle (1460) or other objects can then be passed through the port (1410) to a target site (Figs. 37-38, [0125], wherein the needle 1460 comprises a puncturing needle and the port passing instrumentation such as the needle to a target site comprises the central tube inserted into a patient at a desired position to aid in directing a needle into a patient). Hawkins therefore teaches an internally adjustable needle guide operatively associated with a puncturing needle and a grid and wherein a central tube is inserted into a patient at a desired position to aid in directing the needle into a patient
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ju to allow for the port or sheath of the imaging guide to be inserted into a patient to aid in directing the needle into the patient and be internally adjustable as taught by Hawkins (Figs. 1-4 & 37-38, [0064-0065], [0125]). By inserting the sheath into the patient and being internally adjustable, a desired trajectory may continue to be provided as recognized by Hawkins ([0063-0064], [0104], [0107]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Morey (US20180338812) in view of Wei (US20150223901).
Regarding claim 8, Morey teaches a method of positioning a needle within a patient comprising the steps of:
providing an imaging needle guide comprising:
a grid (10, 100) including a body, a top side, a bottom side, one or more radiopaque rings (46, 152), and a central aperture extending through the body from the top side to the bottom side (Figs. 1-2, [0024], [0028], wherein the mount 28 comprises a ball socket for a ball 30, [0030], wherein a radiopaque member 46 may be positioned on the ball 30 and may include a ring of radiopaque material, [0033], [0037], wherein the radiopaque member 152 may instead be positioned on the mount 144); and
a needle (40) (Fig. 1, [0031];
b. placing the grid on a patient ([0008], [0047-0048]);
c. inserting the needle through the central aperture of the grid or through an internally or externally adjustable needle guide (Claim 12, [0008], wherein an insertion device is deployed through the ball and into the patient);
d. inserting the needle into or passing the needle through the central aperture of the grid (Claim 12, [0008], wherein an insertion device is deployed through the ball and into the patient);
e. aligning the grid and the needle or externally adjustable needle guide using radiography, ultrasound, or magnetic resonance to visualize the radiopaque ring and the needle guide of each grid ([0031], wherein fluoroscopy comprises radiography, [0049], wherein during adjustment of the insertion device 40 relative to the base, the medical profession may view one or more radiopaque portions of the base);
f. advancing the needle through the central aperture of the grid with or without needle guide or through the externally adjustable needle guide and the grid ([0050], wherein the insertion device 40 may be advanced to penetrate the skin of the patient and advance tip 54 to a target location within the body of the patient);
g. verifying the location of the needle within the patient using imaging modalities stated in (e) ([0050], wherein the depth of insertion of insertion device 40 may be confirmed in any appropriate manner, e.g., via visualization of one or more radiopaque portions of insertion device via fluoroscopy).
However, Morey fails to explicitly teach wherein the steps further comprise: h. repeating steps e through g until the needle is positioned in a desired location.
In an analogous image-guided surgical procedure field of endeavor, Wei teaches such a feature. Wei teaches in image-guided interventional procedures, a needle may be inserted stepwise towards a target ([0005]). Wei teaches a needle may be advanced toward a target step-by-step, and new images are taken of the patient for verification and/or adjustment of needle position and orientation in order to make the next needle advancement ([0005]). Wei teaches this process is repeated until the target is reached ([0005]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Morey to repeat the steps of aligning/adjusting, needle advancement, and verification of needle position as taught by Wei ([0005]). Wei teaches this is a well-known technique in image-guided interventional procedures and is done for safety reasons since a target may be located closely to critical organs such as major blood vessels, heart, and the like ([0005]).	
Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ju (CN108245230) in view of Page (US20180125528) and Wei (US20150223901).
Regarding claim 9, Ju teaches a method of positioning a needle within a patient comprising the steps of;
providing an imaging needle guide comprising:
a proximal grid (3) including a body, a top side, a bottom side, one or more radiopaque rings (6), and a central aperture extending through the body from the top side to the bottom side (Figs. 1-3, [0019], [0022]);
a distal grid (5) including a body, a top side, a bottom side, one or more radiopaque rings (8), and a central aperture extending through the body from the top side to the bottom side (Figs. 1-3, [0019], [0022]); and
a needle (2) (Fig. 1, [0019], wherein the obturator 2 being a puncturing tool comprises a needle).
c.  inserting the needle through the central aperture of the proximal grid or through a central tube engaged to the proximal grid at one end and slideably engaged to the distal grid at the opposite end, wherein the proximal grid can slide along the axle and become an internal needle guide (Fig. 1, wherein in figure 1 it can be seen the obturator 2 or needle is inserted through a central aperture of the proximal grid 3)
d.  inserting the needle into or passing the needle through the central aperture of the distal ring (Fig. 1, wherein in figure 1 the sheath 1 and obturator 2 passes through the distal grid 5).
However, Ju fails to teach the method further comprising the steps of: b. placing the distal grid on a patient; e. aligning the proximal grid and the distal grid using fluoroscopic radiography to visualize the radiopaque rings of each grid; and f. advancing the needle through the central aperture of the distal ring or through the hollow axle and the distal ring.
In an analogous method for using needle guide device field of endeavor, Page teaches such a feature. Page teaches a fluoroscopic needle guide device (1000) comprising a base member (20), a rotatable sphere (30), a detachable threaded ring (40), and a detachable alignment indicator (50, 500, 5000) (Fig. 1, [0032], [0039], [0044], [0047]). Page teaches the detachable alignment indicator (500) may include a first radio-opaque indicator comprising radio-opaque inserts (500c) positioned on a proximal end of the detachable alignment indicator (500) (Fig. 5B, [0052-0053]). Page further teaches the detachable alignment indicator (500) may include a second radio-opaque alignment indicator (500g) positioned on a distal end of the detachable alignment indicator (500) (Fig. 5B, [0053]). Page teaches positioning the base member (20) of a fluoroscopic needle guide on the surface of a subject (2) (Fig. 7, [0059-0060], wherein placing the base member 20 on the subject comprises placing a distal grid on a patient). Page teaches a user may rotate the rotatable sphere (30) such that a radio-opaque inner shaft is aligned with a pre-identified target (3) in a subject (2) by aligning the first radio-opaque alignment indicator (500c) and second radio-opaque indicator (500g) to be vertically coincident (Fig. 10A, [0061]). Page teaches using fluoroscopy, the position of any radio-opaque material can be identified, located, and defined, and using fluoroscopic images to determine the position of the needle relative to a target ([0030-0031]). Page teaches inserting a medical device such as a needle through a channel of the rotatable sphere (30) and into the patient (2) to reach a pre-identified target site (3) ([0065]). Page therefore teaches placing a distal grid on a patient, aligning distal and proximal radio-opaque indicators, and advancing the needle through the central aperture of the distal grid.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ju to include steps of placing the grid on a subject, aligning the grids, and advancing the needle through the grids as taught by Page ([0059-0061], [0065]). Because Ju only discloses a device and not any methods for using the device, modifying Ju with the teachings of Page would give the device/invention practicality such as use for positioning and aligning medical devices in medical procedures as taught by Page ([0002]).
However Ju, when modified by Page, fails to teach the method further comprising the steps of: g. verifying the location of the needle within the patient using fluoroscopic radiography; and h. repeating steps e through g until the needle is positioned in a desired location.
In an analogous image-guided surgical procedure field of endeavor, Wei teaches such a feature. Wei teaches in image-guided interventional procedures, a needle may be inserted stepwise towards a target ([0005]). Wei teaches a needle may be advanced toward a target step-by-step, and new images are taken of the patient for verification and/or adjustment of needle position and orientation in order to make the next needle advancement ([0005]). Wei teaches this process is repeated until the target is reached ([0005]). Wei further teaches the imaging modalities used for needle guidance may include computed tomography (CT) ([0005], wherein CT comprises fluoroscopic radiography).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ju in view of Page to verify needle position and to repeat the steps of aligning/adjusting, needle advancement, and verification of needle position as taught by Wei ([0005]). Wei teaches this is a well-known technique in image-guided interventional procedures and is done for safety reasons since a target may be located closely to critical organs such as major blood vessels, heart, and the like ([0005]). Moreover, it would be obvious to use fluoroscopic radiography as the imaging modality as Ju teaches radiopaque aiming rings and Page teaches a fluoroscopic needle guide; the radiopaque aiming rings may be visualized and aligned using fluoroscopic radiography.
Regarding claim 11, Ju in view of Page and Wei teaches the invention as claimed above in claim 9.
Ju teaches the invention further comprising: a proximal arm emanating from the body of the proximal grid (3), wherein a handle (7) or clamp are engaged with the proximal arm to aid in maintaining the location of the proximal grid (3) and aiming the proximal grid (3) (Figs. 1-2, [0026], wherein the “sight” or proximal grid 3 is provided with a handle 7 for holding and aiming, and wherein a “proximal arm” may comprise a region between the sight 3 and handle 7).
Regarding claim 12, Ju in view of Page and Wei teaches the invention as claimed above in claim 9.
Ju teaches the invention further comprising: a body secured to the distal grid (5) (Fig. 1, wherein figure 1 shows the distal grid 5 having a body).
However, Ju fails to teach the method further comprising: an externally adjustable needle guide operatively associated with the grid, the externally adjustable needle guide including: a ball bearing with a central aperture; a central tube secured to the ball bearing and passing through the central aperture; wherein the ball bearing allows the central tube to be adjusted to a desired position to aid in directing the needle into a patient.
In an analogous needle guide device field of endeavor, Page teaches such a feature. Page teaches a fluoroscopic needle guide device (1000) including a base member (20) with an adhesive layer (10) and a rotatable sphere (30) (Figs. 1-3 & 12, [0032], [0039], wherein the guide device comprises an externally adjustable needle guide and wherein the base member 20 with an adhesive layer 10 comprises a grid with a body). Page teaches the rotatable sphere (30) has a hollow guide channel (30c) through which a medical device such as a needle can pass ([0040]). Page further teaches an alignment indicator (50) for use in the fluoroscopic needle guide device (Fig. 5A, [0047]). Page teaches the alignment indicator (50) has an inner shaft (50b) which can enter into the hollow guide channel (30c) ([0047], [0049]). Page teaches the inner shaft may comprise a hollow tube ([0049]). Page teaches the opening in the bottommost surface of the alignment indicator (50) is defined such that the opening allows a needle or a portion of the inner shaft (50d) to exit the alignment indicator (50) and pass into the hollow guide chancel (30c) of the rotatable sphere (30) ([0047]). Page further teaches the needle or an inner stem may exit the rotatable sphere (30) and pass through a bottommost surface of the fluoroscopic needle guide device into a subject ([0042], wherein the inner stem and/or inner shaft comprises a central tube secured to a ball bearing and passing through a central aperture). Page teaches a user may rotate the rotatable sphere (30) such that the inner shaft (50b) is aligned with a pre-identified target site (3) within a patient (2) (Fig. 7, [0060]). Page teaches that once aligned, a needle may be inserted into the patient (2) to reach the target site (3) ([0064-0065]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ju to include a base member with a rotatable sphere seated within, wherein the rotatable sphere allows a needle and/or hollow tube to pass through as taught by Page (Fig. 6, [0032], [0039-0040], [0042], [0047], [0049], [0056]). By including a rotatable sphere which a needle and/or hollow tube may pass through, alignment of a needle path and/or alignment indicators (500c, 500g), such as aiming rings, may be facilitated through rotation of the sphere as recognized by Page ([0059-0061]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ju (CN108245230) in view of Page (US20180125528) and Wei (US20150223901) as applied to claim 9 above, and further in view of Fujimoto (US20140275978).
Regarding claim 10, Ju in view of Page and Wei teaches the invention as claimed above in claim 9.
However, Ju fails to teach the method further comprising: one or more direction markers located on the grid to aid the user in ascertaining the orientation of the proximal grid.
In an analogous needle guiding device field of endeavor, Fujimoto teaches such a feature. Fujimoto teaches a needle placement manipulator (100) including two circular ring-shaped rotary guides (1, 3) supported on a base body (5) (Fig. 1, [0037], wherein the base body may comprise a “distal grid” and the rotary guides may comprise a proximal grid). Fujimoto further teaches MRI-visible fiducial markers (10a-10h) are arranged at predetermined locations on the base body (5) and the rotary guides (1, 3), allowing for the spatial position and posture of each of the parts to be obtained (Fig. 1, [0040]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ju to include fiducial markers on each part of the needle guide as taught by Fujimoto (Fig. 1, [0037], [0040]). Fiducial markers are well known in the art for being used to obtain position and posture/orientation of objects as recognized by Fujimoto ([0040]). Through knowing the position and orientation of parts of a device used for guiding a needle, a planned path or trajectory may be followed to reach a target.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ju (CN108245230) in view of Page (US20180125528) and Wei (US20150223901) as applied to claim 9 above, and further in view of Hawkins (US20200297378).
Regarding claim 13, Ju in view of Page and Wei teaches the invention as claimed above in claim 9.
Ju further teaches a body secured to the grid (3, 5) (Fig. 1, wherein figure 1 shows the grids 3, 5 having a body); a central tube (1) secured to the body (3, 5) and passing through the central aperture (Fig. 1, [0019], wherein the end of the sheath tube 1 is fixedly fitted with site 3 and the sleeve 1 is provided with a positioning ring 5 comprises a central tube secured to the body, figure 1 shows the sheath/sleeve 1 passing through apertures of the grids). In this sense, the body and the central tube can be considered a needle guide operatively associated with the grid.
However, Ju fails to teach wherein the needle guide is an internally adjustable needle guide, wherein the central tube is inserted into a patient at a desired position to aid in directing the needle into a patient.
In an analogous alignment of trajectory for surgical devices field of endeavor, Hawkins teaches such a feature. Hawkins teaches a surgical access stabilization device (100) which may be used to stabilize a port or access device (10) (Figs. 1-4, [0064], wherein the port 10 comprises a central tube). Hawkins teaches the port (10) is inserted through an incision in a patient and the surgical access stabilization device (100) can provide for easy adjustment as needed ([0064], the central tube is inserted into a patient, and the device providing for easy adjustment as needed comprises the device being internally adjustable). Hawkins teaches the port (10) is coupled and secured to a pad (102) via a locking mechanism (104) and the port (10) may be adjusted during a surgical procedure (Fig. 1, [0065], wherein the pad 102 and/or locking mechanism 104 comprises a grid). Hawkins teaches the pad (102) may include radio-opaque markings (112) and/or fiducial markers to aid in positioning and placement of the pad (102) ([0075]). Figures 1, 3, and 4 show the port (10) comprising a central tube passing through a central aperture of the pad (102) and/or locking mechanism (104). Hawkins further teaches once the port is placed and stabilized/aligned, instrumentation such as a needle (1460) or other objects can then be passed through the port (1410) to a target site (Figs. 37-38, [0125], wherein the needle 1460 comprises a puncturing needle and the port passing instrumentation such as the needle to a target site comprises the central tube inserted into a patient at a desired position to aid in directing a needle into a patient). Hawkins therefore teaches an internally adjustable needle guide operatively associated with a grid and wherein a central tube is inserted into a patient at a desired position to aid in directing the needle into a patient
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Ju to allow for the port or sheath of the imaging guide to be inserted into a patient to aid in directing the needle into the patient and be internally adjustable as taught by Hawkins (Figs. 1-4 & 37-38, [0064-0065], [0125]). By inserting the sheath into the patient and being internally adjustable, a desired trajectory may continue to be provided as recognized by Hawkins ([0063-0064], [0104], [0107]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/Examiner, Art Unit 3793                                                                                                                                                                                             
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793